DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 9 of U.S. Patent No. 10,498,344. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
16/609,768
US Patent 10,498,344
Claim 1:
A phase-locked loop (PLL), comprising: a multiplexer with multiple inputs, each input coupled to receive a different reference clock; a time-to-digital converter (TDC) to generate a TDC output value based on a phase difference between a reference clock from the multiplexer and a feedback clock; an averager circuit coupled to an output of the TDC; an adder circuit coupled to outputs of the TDC and the averager circuit; a loop filter coupled to an output of the adder circuit.
Claim 2:
wherein, upon reconfiguring the multiplexer to select a different reference clock to provide to the TDC, the averager circuit is to determine an average of the TDC output value.
Claim 5:
A phase-locked loop (PLL), comprising: a multiplexer with multiple inputs, each input coupled to receive a different reference clock; a time-to-digital converter (TDC) to generate a TDC output value based on a phase difference between a reference clock from the multiplexer and a feedback clock; an averager circuit coupled to an output of the TDC; an adder circuit coupled to outputs of the TDC and the averager circuit; a loop filter coupled to an output of the adder circuit; and a second filter coupled to the output of the TDC, the second wherein: upon reconfiguring the multiplexer to select a different reference clock to provide to the TDC, the loop filter is configured into a first state in which an output frequency control word from the loop filter is to remain fixed; the averager circuit is to determine an average of multiple TDC output values; and the adder circuit is to generate an output value that is the current TDC output value plus the output of the second filter and minus the average determined by the averager circuit.
Claim 4:
A phase-locked loop (PLL), comprising: a multiplexer with multiple inputs, each input coupled to receive a different reference clock; a time-to-digital converter (TDC) to generate a TDC output value based on a phase difference between a reference clock from the multiplexer and a feedback clock; an averager circuit coupled to an output of the TDC, the averager circuit to determine an average of multiple TDC output values to produce an average value; an adder circuit coupled to outputs of the TDC and the averager circuit, the adder circuit to subtract the average value from current TDC output values to produce adder circuit output values; and a digital loop filter coupled to an output of the adder circuit to filter the adder circuit output values; wherein, upon configuring the multiplexer to provide a different reference clock to the TDC, the averager circuit is to determine the average value and the digital loop filter's output is to be maintained at a fixed output value.
Claim 6:
A phase-locked loop (PLL), comprising: a multiplexer with multiple inputs, each input coupled to receive a different reference clock; a time-to-digital converter (TDC) to generate a TDC output value based on a phase difference between a reference clock from the multiplexer and a feedback clock; an averager circuit coupled to an output of the TDC, the averager circuit to determine an average of multiple TDC output values to produce an average value; an adder circuit coupled to outputs of the TDC and the averager circuit, the adder circuit to subtract the average value from current TDC output values to produce adder circuit output values; and a digital loop filter coupled to an output of the adder circuit to filter the adder circuit output values; wherein, upon configuring the multiplexer to provide a different reference clock to the TDC, the averager circuit is to determine the average value and the digital loop filter's output is to be maintained at a fixed output value; wherein: the digital loop filtered is configured to maintain its output value at the fixed output value upon the multiplexer being configured to provide the different reference clock; based on a predetermined time period after configuring the multiplexer to provide the different reference clock, reconfiguring the digital loop to filter to cause the output values from the digital loop filter to be dynamically generated by the digital loop filter based on the adder circuit output value.
Claim 5:
A method, comprising: causing a frequency control word output from a digital loop filter to remain fixed; changing an input to a time-to-digital converter (TDC) from a first reference clock to a second reference clock; determining an average of output values from the TDC to generate an average value; generating a second value based on the average value and the current TDC output values; and causing the digital loop filter to dynamically generate new frequency control words based on the second value.
Claim 9:
A method, comprising: causing a frequency control word output from a digital loop filter to remain fixed; changing an input to a time-to-digital converter (TDC) from a first reference clock to a second reference clock; determining an average of output values from the TDC to generate an average value; generating a second value based on the average value and the current TDC output values; and causing the digital loop filter to dynamically generate new frequency control words based on the second value; further comprising low pass filtering the TDC output values before changing the TDC input to the second reference clock to produce a low pass filtered output, and wherein generating the second value comprises generating the second value based on the average value, the current TDC output values, and the low pass filtered output.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaraj (US 2011/0273210).
In regard to Claim 5:
Naragaj discloses, in Figure 10, a method, comprising:
causing a frequency control word (120) output from a digital loop filter (106) to remain fixed (Paragraph 0104);
changing (404) an input to a time-to-digital converter (TDC) (1002) from a first reference clock (122) to a second reference clock (126);
determining an average (1010) of output values (1020) from the TDC (1002) to generate an average value (1032);
generating (1016) a second value (1034) based on the average value (1032) and the current TDC (1002) output values (1020); and
causing the digital loop filter (106) to dynamically generate new frequency control words (120) based on the second value (1034).
In regard to Claim 6:
Naragaj discloses, in Figure 10, the method of claim 8, wherein generating the second value (1034) comprises subtracting (1016, Paragraph 0113) the average value (1032) from the current TDC (1002) output values (1020).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896